El Juez Asociado Señoe Rivera Pérez
emitió la opinión del
Tribunal.
La controversia principal que presentan los recursos ante nos es la siguiente: si previo a una determinación de cesantear a un miembro de la Policía de Puerto Rico que está acogido a los beneficios del Fondo del Seguro del Es-tado —una vez ha transcurrido el período de doce meses dispuesto por el Art. 5-A de la Ley del Sistema de Compen-saciones por Accidentes del Trabajo(1) para la reinstalación en el empleo— es necesario que se agoten los remedios dis-puestos por el Art. 18 de la Ley de la Policía de Puerto Rico de 1996.(2)
*345HH

CC-2002-109

El Sr. José M. Toro Cruz trabajaba para la Policía de Puerto Rico como agente. El 21 de noviembre de 1994, el señor Toro Cruz se reportó al Fondo del Seguro del Estado (F.S.E.), luego de sufrir un accidente mientras se desempe-ñaba como agente de la Policía de Puerto Rico. Después de realizarle el examen médico inicial, el F.S.E. determinó que el señor Toro Cruz tenía que recibir tratamiento mé-dico en descanso.
El 18 de septiembre de 1996, el Superintendente de la Policía de Puerto Rico (Superintendente) le informó al se-ñor Toro Cruz, mediante comunicación escrita, su inten-ción de cesantearlo y sobre su derecho a solicitar una vista informal ante un oficial examinador. Apoyó lo actuado en la facultad que le confiere el Art. 4 de la Ley de la Policía de Puerto Rico de 1996(3) y en lo dispuesto en el Art. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, para cesantear a un empleado en los casos en que el término de reserva de empleo de doce meses ha expirado.
El 9 de diciembre de 1996, conforme fuera solicitado por el señor Toro Cruz, se celebró una vista administrativa ante un oficial examinador. (4) Posteriormente, el 4 de fe-brero de 1997, el Superintendente le notificó al señor Toro Cruz su determinación de cesantearlo de su puesto defini-tivamente, toda vez que alegadamente su condición física no le permitía desempeñar adecuadamente los deberes de su cargo en la Policía de Puerto Rico.(5) Para esta fecha, el F.S.E. aún no había decretado el alta definitiva del agente.
Insatisfecho con la referida determinación, el 2 de abril *346de 1997 el señor Toro Cruz acudió en apelación ante la Junta de Apelaciones del Sistema de Personal (J.A.S.A.P.), para impugnar la determinación del Superintendente de cesantearlo de su puesto como agente. Alegó que ese fun-cionario no “agotó el remedio vigente de un puesto de aco-modo para el apelante”.(6)
El 20 de enero de 2001, J.A.S.A.P. emitió una resolución que dejó sin efecto la cesantía del apelante, señor Toro Cruz, por lo que ordenó su reinstalación a fin de que se diera cumplimiento al procedimiento establecido en el Art. 18 de la Ley de la Policía de Puerto Rico de 1996, supra. Determinó que el Art. 5-A de la Ley del Sistema de Com-pensaciones por Accidentes del Trabajo, supra, no aplica automáticamente y que ese precepto se debe armonizar con el citado Art. 18 de la Ley de la Policía de Puerto Rico de 1996.(7) Concluyó, además, que la intención del legislador al aprobar el referido artículo fue proveer a los miembros de la Policía de Puerto Rico un procedimiento que incluya alternativas —como retiro con pensión, acomodo razonable o período de descanso— previo a la aplicación del meca-nismo de reserva de empleo establecido en el Art. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Tra-bajo, supra. Apéndice de la Petición de certiorari, pág. 29.
El Procurador General, en representación de la Policía de Puerto Rico, acudió ante el Tribunal de Circuito de Ape-laciones mediante solicitud de revisión de la determinación de J.A.S.A.P. el 16 de marzo de 2001. El 21 de diciembre de 2001, el Tribunal de Circuito de Apelaciones emitió una sentencia que revocó la resolución recurrida. A esos efectos, determinó lo siguiente:
Los doce (12) meses para reservar el empleo de un agente re-portado al Fondo comienzan desde la fecha del accidente, in-dependientemente de las gestiones que tenga que realizar la Policía para proveer a sus miembros acomodo razonable o *347reubicación en otro puesto cuando éstos sufren una lesión grave o leve en el empleo por un periodo prolongado, pero que no los incapacite, o las relacionadas al retiro con pensión en casos de incapacidad permanente. (Enfasis suplido.(8)
Inconforme con la precitada determinación, el señor Toro Cruz acudió ante este Foro y señaló la comisión de los errores siguientes:
Primer Error:
Cometió error el Tribunal de Circuito de Apelaciones al re-vocar la resolución emitida por la Junta de Apelaciones del Sistema de Administración de Personal, a pesar de que en el caso del apelante recurrente José M. Toro Cruz, la Junta Mé-dica de la Policía de Puerto Rico determinó que el lesionado podía realizar sus funciones como policía; y el Superinten-dente de la Policía haciendo caso omiso a esa determinación refirió al apelante al retiro.
Segundo Error:
Cometió error el Tribunal de Circuito de Apelaciones al in-terpretar la nueva Ley de la Policía en una forma tal que violenta los derechos constitucionales y estatutarios que le han sido reconocidos a estos empleados públicos. Petición de certiorari, pág. 5.
rH

AC-2002-11

El Sr. Juan Nieves Vázquez trabajó para la Policía de Puerto Rico como agente adscrito al área de Transporta-ción y Grúas de la Comandancia del área de Bayamón. El 9 de octubre de 1997 se reportó enfermo al F.S.E. debido a que, alegadamente, el 9 de septiembre de ese año sufrió un accidente del trabajo mientras reparaba un vehículo oficial. El F.S.E. le ordenó descanso.(9) Posteriormente, el 1ro de octubre de 1998, el F.S.E. le otorgó al señor Nieves Vázquez un certificado de alta definitiva sin incapacidad, *348con el cual acudió a la Policía de Puerto Rico tres días después.
Así las cosas, el 19 de enero de 1999, el Superintendente le notificó por escrito al señor Nieves Vázquez su intención de cesantearlo de su puesto en la Policía de Puerto Rico. Además, se le advirtió de su derecho a solicitar una vista administrativa en la que podría exponer la evidencia que poseyera, si alguna, y las razones por las cuales no se debía tomar la determinación aludida. (10)
El 6 de agosto de 1999, a petición del señor Nieves Váz-quez, se celebró una vista administrativa, luego de la cual la oficial examinadora rindió un informe en el que concluyó que se podía cesantear al señor Nieves Vázquez por ausen-tarse de su puesto por un término de más de doce meses, contados a partir de la fecha de su accidente. Específica-mente, la oficial examinadora concluyó lo siguiente:
Es el Superintendente de la Policía la persona autorizada en la Ley para cesar a un empleado de su puesto cuando éste se encuentre ausente de sus funciones por un término mayor de doce (12) meses contados a partir de la fecha del accidente, como lo es el caso de autos, es por ello que ha sido nuestra recomendación la cesantía del peticionario.(11)
En conformidad con la referida recomendación, el 13 de diciembre de 1999 el Superintendente cesanteó al señor Nieves Vázquez del puesto que ocupaba como agente de esa agencia.
Por no estar satisfecho con esa determinación, el señor Nieves Vázquez acudió en apelación ante J.A.S.A.P. para impugnar la determinación del Superintendente. El 27 de marzo de 2001, J.A.S.A.P. emitió una resolución en la que declaró ha lugar la apelación. Señaló que la Ley de la Po-licía de Puerto Rico de 1996 establece los derechos que co-bijan a un miembro de ese Cuerpo que sufre un accidente de *349trabajo y se encuentra acogido a la Ley de Compensaciones por Accidentes del Trabajo. En ese sentido, expresó que la Ley de la Policía de Puerto Rico se aprobó con el propósito de beneficiar al miembro de esa agencia que sufra un acci-dente del trabajo, de manera que se le provea la posibilidad de acogerse al retiro con pensión, acomodo razonable o pe-ríodo de descanso previo a una determinación de cesan-tearlo de su puesto. Es por ello que concluyó:
Es evidente que al aprobarse la Ley Núm. 53, supra, [Ley de la Policía de Puerto Rico de 1996] el legislador quiso estable-cer un mecanismo particular para los miembros de la fuerza policíaca que sufren accidentes del trabajo. De forma muy de-tallada la referida legislación contempló diferentes posibilida-des que podrían ocurrir una vez un miembro de la fuerza su-friera un accidente del trabajo. Por supuesto contempló también el remedio que tendría el miembro de la fuerza que se encontrara en esas situaciones. Si ello es así no vemos cómo pueda pretenderse el que aplique automática y exclusiva-mente la disposición de reserva de empleo de la Ley Núm. 45, supra, [Ley del Sistema de Compensaciones por Accidentes del Trabajo,] sin que el miembro de la Fuerza haya sido sometido a los mecanismos particulares de la Ley de la Policía de Puerto Rico, creados específicamente para dichas situaciones.(12)
Finalmente, determinó que las disposiciones de la Ley del Sistema de Compensaciones por Accidentes del Tra-bajo, en particular el citado Art. 5-A sobre reserva de em-pleo, no aplican automática y exclusivamente, y que se de-bían armonizar con lo dispuesto en el Art. 18 de la Ley de la Policía de Puerto Rico de 1996, supra. Por lo tanto, or-denó que se dejara sin efecto la cesantía del señor Nieves Vázquez y que se cumpliera con el procedimiento estable-cido en la Ley de la Policía de Puerto Rico de 1996.(13)
Inconforme con esa determinación, el 26 de abril de 2001 la Policía de Puerto Rico acudió, mediante solicitud *350de revisión, ante el Tribunal de Circuito de Apelaciones. Este foro revocó la determinación de J.A.S.A.P., al concluir que nada en el texto de la Ley de la Policía de Puerto Rico tiene el ánimo de “imponer límites a las prerrogativas que puede ejercer la Policía de Puerto Rico como patrono otor-gadas por ... [l]a Ley del Sistema de Compensaciones por Accidentes del Trabajo”.(14) Señaló, además, que
... el hecho de que la Ley de la Policía de 1996, específicamente en su Artículo 18, establezca un procedimiento específico en casos de accidentes del trabajo, no significa que el perjudicado pueda obviar el requisito de la ley sombrilla, Ley del Sistema de Compensaciones por Accidentes del Trabajo, a los efectos de que la solicitud de reposición “se haga dentro de los doce (12) meses de haber ocurrido el accidente o enfermedad”. (Énfasis suplido.) Apéndice de la Apelación, págs. 8-9.
Toda vez que el señor Nieves Vázquez no solicitó la reinstalación dentro del término aludido, el Tribunal de Circuito Apelaciones concluyó que la determinación de ce-santearlo fue correcta. De esa determinación, el señor Nieves Vázquez acudió ante este Tribunal, mediante escrito titulado “Apelación”, y señaló la comisión del siguiente error:
ERRO EL TRIBUNAL DE CIRCUITO DE APELACIONES AL RESOLVER QUE LA DETERMINACION DE LA POLICIA DE PUERTO RICO DE CESANTEAR AL APELANTE-RECU-RRIDO FUE CORRECTA, BASADA EN LAS DISPOSICIO-NES DEL ART. 5(A) DE LA LEY DE COMPENSACIONES POR ACCIDENTES DEL TRABAJO, SIN SOMETER AL LE-SIONADO AL PROCEDIMIENTO ESTABLECIDO EN EL ARTICULO 18 DE LA LEY DE LA POLICIA DE 1996. Apela-ción, pág. 3.
*351hH HH

CC-2002-258

El Sr. Ricardo Colón Ortiz trabajaba para la Policía de Puerto Rico como agente. El 16 de noviembre de 1997 se reportó al F.S.E. porque sufrió un accidente mientras des-empeñaba sus labores en el trabajo. Luego de la evaluación en el F.S.E., se le recomendó tratamiento en descanso. El 22 de enero de 1998, el F.S.E. certificó que el señor Colón Ortiz continuaba recibiendo tratamiento y la relación de su caso.(15)
Así las cosas, el 21 de enero de 1999, el Superintendente le notificó al señor Colón Ortiz su intención de dejarlo ce-sante y del derecho que le asistía de solicitar una vista administrativa.(16) En vista de lo anterior, el señor Colón Ortiz procedió a solicitar una vista administrativa ante un oficial examinador, la cual se celebró el 30 de junio de 1999. El día anterior, es decir, el 29 de junio, al señor Colón Ortiz se le había dado de alta definitiva sin incapacidad. El oficial examinador rindió un informe donde concluyó que el señor Colón Ortiz debía ser cesanteado, ya que éste se au-sentó de su trabajo por más de doce meses, sin solicitar su reinstalación dentro de ese período de tiempo. En vista de ello, el 18 de octubre de 1999, el Superintendente lo cesanteó.(17)
Inconforme, el señor Colón Ortiz acudió en apelación ante J.A.S.A.P., la cual el 17 de abril de 2001 emitió una resolución en la que declaró ha lugar la apelación. Con-cluyó que las disposiciones de la Ley del Sistema de Com-pensaciones por Accidentes del Trabajo no aplican automá-tica y exclusivamente, y que se deben armonizar con las de *352la Ley de la Policía de Puerto Rico de 1996. Por tal razón, ordenó que se dejara sin efecto la cesantía del señor Colón Ortiz para que la Policía de Puerto Rico cumpliera con el procedimiento estatuido en el Art. 18 de la referida ley.(18)
Por no estar conforme con esa determinación, la Policía de Puerto Rico presentó una solicitud de revisión ante el Tribunal de Circuito de Apelaciones.(19) Este foro interme-dio apelativo emitió una sentencia el 27 de febrero de 2002, en la cual confirmó la determinación de J.A.S.A.P. al con-cluir que el Art. 5-A de la Ley del Sistema de Compensa-ciones por Accidentes del Trabajo, supra, no excluye la apli-cación del Art. 18 de la Ley de la Policía de Puerto Rico de 1996, supra. A esos efectos, concluyó que
... el miembro de la Policía está protegido por la reserva de empleo que provee la Ley de Accidentes del Trabajo y, a su vez, tiene un mecanismo especial para los casos en que estos sufran accidentes durante el desempeño de sus funciones. (Énfasis suplido.(20)
Insatisfecho con el referido dictamen, el Procurador General acude ante nos y señala la comisión del siguiente error:
ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES AL IGNORAR QUE EL ARTÍCULO 5A DE LA LEY DE ACCI-DENTES DEL TRABAJO, AL DISPONER PARA UN PE-RÍODO DE RESERVA DE EMPLEO DE UN AÑO, IMPIDE LA APLICACIÓN, POSTERIOR A DICHO PERÍODO DE RE-SERVA, DEL ARTÍCULO 18 DE LA LEY DE LA POLICÍA. Petición de certiorari, pág. 5.
IV
La Ley del Sistema de Compensaciones por Accidentes del Trabajo es una legislación de carácter reme*353dial que persigue proteger y brindar beneficios al obrero, particularmente en el contexto de accidentes que ocurren en el lugar de trabajo o por enfermedades ocupacionales. Por esto creó un sistema de seguro compulsorio y exclusivo para compensar a los obreros y empleados que sufran le-siones, se inutilicen o mueran como consecuencia de enfer-medades ocupacionales o de accidentes que ocurran en el desempeño de sus trabajos.(21) Sin embargo, mientras el obrero obtiene rápidamente un apoyo económico y trata-miento médico, el patrono adquiere inmunidad contra cualquier acción en daños y perjuicios que el obrero inste en su contra por los incidentes o las circunstancias que dieron origen a la lesión o enfermedad ocupacional.(22)
En conformidad con ese propósito, el Art. 5-A de la referida ley brinda protección a todo empleado que se inhabilite para trabajar por causa de un accidente que ocurra en el trabajo o una enfermedad ocupacional al establecer que
*354... el patrono vendrá obligado a reservar el empleo que des-empeñaba el obrero o empleado al momento de ocurrir el ac-cidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
(2) Que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro del término de quince días, con-tados a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos doce meses desde la fecha del accidente;
(2) que el obrero o empleado esté mental y físicamente ca-pacitado para ocupar dicho empleo en el momento en que so-licite del patrono su reposición, y
(3) que dicho empleo subsista en el momento en que el obrero o empleado solicite su reposición. (Se entenderá que el empleo subsiste cuando el mismo está vacante o lo ocupe otro obrero o empleado. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro obrero o empleado dentro de los treinta días siguientes a la fecha en que se hizo el requerimiento de reposición.)
Si el patrono no cumpliere con las disposiciones de esta sec-ción vendrá obligado a pagar al obrero o empleado o a sus beneficiarios los salarios que dicho obrero o empleado hubiere devengado de haber sido reinstalado, además le responderá de todos los daños y perjuicios que le haya ocasionado. El obrero o empleado, o sus beneficiarios, podrán instar y tramitar la correspondiente reclamación de reinstalación y/o de daños en corte por acción ordinaria o mediante el procedimiento para reclamación de salarios, establecido en las sees. 3118 y 3132 del Título 32.
Esto quiere decir que cuando un trabajador sufre un accidente o enfermedad ocupacional que lo inhabilita para trabajar y se acoge a los beneficios de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, el patrono está obligado a reservarle su empleo por doce meses, desde el momento en que ocurre el accidente o desde la fecha en que el obrero se reporte al F.S.E. en los casos de enfermedades ocupacionales. No puede despedirlo. Una vez el F.S.E. da de alta al trabajador, éste puede solicitar y obtener que se le reinstale en su empleo. Sin embargo, la protección que provee el Art. 5-A de la Ley del Sistema de *355Compensaciones por Accidentes del Trabajo, supra, sólo dura un año y el derecho a la reinstalación se activa úni-camente si dentro del término de doce meses desde el acci-dente se da de alta al obrero y en el momento en que hace el referido requerimiento, el empleado está física y mental-mente capacitado para realizar las funciones de su empleo.(23)
El patrono estará obligado a reinstalar al trabajador siempre y cuando se cumplan tres requisitos: (1) que la solicitud se haga dentro del término de quince días de haber sido dado de alta y que no se realice luego de transcurrido el término de doce meses desde la fecha del accidente o la enfermedad ocupacional; (2) que el obrero esté mental y físicamente capacitado para desempeñarse en las funciones del empleo que ocupaba, y (3) que el empleo subsista al momento de la solicitud. En todo caso le corresponde al patrono levantar como defensa que no se cumplió una de estas condiciones para quedar liberado de la obligación que le impone el Art. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra. Si el patrono incumple con su deber, está obligado a reinstalar al empleado. Además, tiene que pagarle al obrero o a sus beneficiarios los salarios que hubiese devengado el trabajador si lo hubiesen reinstalado, y responderá de todos los daños y perjuicios que se le haya causado al trabajador. El empleado o sus beneficiarios pueden presentar la reclamación de reinstalación o de daños, o ambas, en un tribunal por acción ordinaria o mediante el procedimiento de reclamación de salarios establecido en la Ley *356Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. secs. 3118 y 3132).(24)
En Rodríguez v. Méndez & Co., 147 D.P.R. 734 (1999), expresamos que para que se pueda aplicar el Art. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, el obrero debe estar inhabilitado para desempeñar sus labores y su ausencia del trabajo la haya recomendado o autorizado el F.S.E. La protección que brinda el citado Art. 5-A es para aquellos empleados que se incapacitan temporalmente a causa de un accidente o de una enfermedad ocupacional y que, por ello, no pueden asistir a su lugar de empleo. Tal condición se ha definido como una incapacidad transitoria para trabajar. Es por esa razón que el F.S.E. autoriza al empleado para que se ausente de su empleo y reciba tratamiento médico en descanso. Para esos obreros el legislador estableció el período de reserva de empleo por doce meses, de manera que cuando estén aptos para incorporarse a sus labores su trabajo esté disponible para ellos. La incapacidad transitoria cesará cuando el obrero esté curado o porque se reconoce una incapacidad permanente que no mejorará con tratamiento médico o quirúrgico adicional.(25)
El Art. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, le impone dos obligaciones al patrono: reservarle el trabajo a un empleado incapacitado por un término de doce meses, contados a partir de la fecha del accidente, y reinstalarlo, si éste así lo solicita. Esto tiene como objetivo prevenir que un empleado se encuentre con la situación indeseable de que por haber sufrido un accidente o contraído una enfermedad *357en el trabajo, su patrono lo despida sin justa causa, o que cuando regrese dado de alta no tenga trabajo.(26) Según el tratadista Ruy N. Delgado Zayas, “fue la intención del le-gislador que la protección que recibiera el trabajador me-diante esta legislación, no fuera una meramente económica. Lo que pretendió proteger fue esencialmente la tenencia del empleo”. De esta manera, la Ley del Sistema de Compensaciones por Accidentes del Trabajo facilitó que se formulara la política pública que hizo efectivo el derecho constitucional de todos los trabajadores en Puerto Rico a recibir protección contra riesgos a la salud y a su integri-dad personal.(27)
A través de la reserva de empleo que establece el Art. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, el legislador armonizó la protección y seguridad del obrero lesionado con los intereses pecuniarios del patrono. Por tal razón, la reserva de empleo se limitó a doce meses; no se estableció una reserva de empleo indefinida. El período que establece la Ley del Sistema de Compensaciones por Accidentes del Trabajo para que un empleado acogido a los beneficios del F.S.E. solicite la reinstalación a su puesto, es un término de caducidad que comienza a transcurrir a partir de la fecha en que ocurrió el accidente;(28) o desde la fecha en que el obrero se reporta al *358F.S.E. en los casos de enfermedades ocupacionales.(29) Una vez transcurre este término, el patrono puede despedir al empleado si éste aún no ha sido dado de alta del F.S.E. Esta es una prerrogativa del patrono cuando el obrero le-sionado no ha presentado oportuna y válidamente la solici-tud de reinstalación.(30) Esto surge con meridiana claridad del historial legislativo del Art. 5-A, supra. Veamos.
El Art. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, fue adicionado a la Ley del Sistema de Compensaciones por Accidentes del Trabajo por medio de la Ley Núm. 48 de 18 de abril de 1950. El término originalmente establecido en esta ley para solicitar reinstalación era de seis meses. El 23 de marzo de 1971 se presentó el P. del S. 947 para eliminar por completo el tér-mino de seis meses para solicitar reinstalación. Si se hu-biese aprobado ese proyecto, el obrero lesionado hubiese podido solicitar reinstalación en su empleo dentro de los quince días contados a partir de la fecha en que el Admi-nistrador del F.S.E. le notificó al empleado que se le dio de alta, sin mayores limitaciones de tiempo.(31) Posterior-mente, se presentó el P. del S. 844 del 5 de febrero de 1971, el cual iba dirigido a aumentar de seis a doce meses el término para solicitar reinstalación en el empleo y conce-derle al obrero una causa de acción en daños y el pago de los salarios dejados de devengar. Dichas piezas legislativas no se aprobaron y, por ende, quedó vigente el término de seis meses que establecía la Ley Núm. 48 de 18 de abril de 1950 para solicitar la reinstalación en el empleo.(32) No fue sino hasta el 8 de marzo de 1973 que se aprobó el P. de la C. 398, el cual se convirtió en la Ley Núm. 101 de 5 de *359junio de 1973.(33) El referido estatuto enmendó el citado Art. 5-A para aumentar de seis a doce meses el término para solicitar su reinstalación al empleo y reconocerle al empleado una causa de acción en daños y perjuicios por razón de cualquier incumplimiento con el estatuto, además de los salarios que hubiese recibido de haber sido reinstalado. Además, le concedió al empleado la facultad de establecer su reclamación mediante la vía ordinaria o el procedimiento sumario para reclamación de salarios, se-gún estatuido en la Ley Núm. 2 de 17 de octubre de 1961.(34)
El propósito de esa enmienda, según se deduce del In-forme Conjunto de las Comisiones del Trabajo y Asuntos del Veterano y Gobierno de la Cámara de Representan-tes, (35) era el siguiente:
... aumentar el término de seis a doce meses, después de la fecha del accidente, para solicitar reposición en el empleo que ocupaba originalmente. También requiere del patrono que no cumpla con las disposiciones del aludido artículo 5-A, el pago al obrero o empleado o a sus beneficiarios, de los salarios que éste hubiese devengado de haber sido reinstalado, además de los daños y perjuicios que se le haya ocasionado.
Este proyecto de ley provee específicamente un procedi-miento efectivo a utilizarse para que el trabajador que ha su-frido un accidente reclame [ser] repuesto en su empleo original y señala las sanciones a imponerse al patrono que se negare a hacerlo. Esto es un paso adelante, ya que la ley vi-gente no establece procedimiento alguno a seguirse en caso de que el patrono se negare a reinstalar a dicho obrero.
Los Departamentos del Trabajo y de Justicia y el Adminis-trador del Fondo del Seguro del Estado recomendaron la apro-bación de este proyecto.
En Alvira v. SK & F Laboratories Co., 142 D.P.R. 803, 813 (1997), señalamos que el término de reserva de empleo *360por doce meses, que establece el citado Art. 5-A, “es de ca-ducidad y no puede interrumpirse de forma alguna. La so-licitud de reinstalación tiene que hacerse dentro de los doce (12) meses a partir de la fecha cuando ocurrió el accidente o la enfermedad laboral”. (Enfasis suplido y en el original.) Luego que transcurre este término, el patrono puede despe-dir al empleado si aún se encuentra en período de recupe-ración porque no lo han dado de alta.(36) En Santos et al. v. Lederle, 153 D.P.R. 812 (2001), reiteramos la doctrina an-teriormente expuesta.(37)
V
El 10 de junio de 1996 se aprobó la Ley de la Policía de Puerto Rico de 1996,(38) con el propósito de darle uniformidad a la estructura operacional de la Policía y, por ende, hacer más ágil su administración y la utilización de sus recursos.(39) Específicamente, el Art. 18 de esa ley, supra,(40) establece un procedimiento especial para los casos en que un miembro de la Policía haya sufrido un accidente del trabajo.
El Art. 18, supra, en lo pertinente, dispone lo siguiente:
(b) El tiempo durante el cual un miembro de la Policía tenga que permanecer hospitalizado o recluido bajo tratamiento mé-*361dico como consecuencia de algún accidente o heridas sufridas en el desempeño de sus funciones no será deducible de las licencias de vacaciones o enfermedad autorizadas en el inciso (a) de esta sección. Continuará recibiendo su sueldo mensual y cualquiera otro derecho ya adquirido. Durante este tiempo acumulará licencia por vacaciones y licencia por enfermedad, pero no recibirá pagos suplementarios.
Nada de lo aquí dispuesto impedirá que los miembros de la Policía bajo tratamiento como consecuencia de un accidente en el trabajo sean:
(1) Retirados del servicio con pensión, de acuerdo con las leyes sobre la materia vigente, si la Junta de Evaluación Mé-dica creada en la see. 3019 de este título, luego de las corres-pondientes evaluaciones médicas, determina que éstos están física o mentalmente incapacitados para el servicio.
En este caso, el miembro de la Fuerza concernido, si es separado, continuará recibiendo tratamiento médico y tendrá derecho a recibir las dietas que por ese concepto le asigne el Fondo del Seguro del Estado. Si la incapacidad física o mental desapareciere, dicho miembro de la Fuerza podrá reingresar al servicio, previa certificación de la Junta de Evaluación Médica.
No más tarde de treinta (30) días después de ser referido el caso, el médico de la Policía y el médico del Fondo del Se-guro del Estado deberán certificar si el miembro de la Policía padece una lesión grave o leve y si la misma es temporera o permanente y si incapacita al miembro de la Policía. Ambos deberán certificar si el empleado padece de una lesión grave o leve que sea permanente, ambas por un período prolongado, para que tenga el derecho concedido por este capítulo.
(A) En el caso de lesiones leves o graves que sean tem-poreras, al emitir la certificación ambos médicos también de-berán incluir en la misma el período de descanso recomendado. Si al vencimiento de dicho período, el paciente insiste en que la lesión física o mental persiste, ambos médicos deberán emitir una nueva certificación sobre la veracidad de las alegaciones presentadas por el paciente, no más tarde de diez (10) días a partir del vencimiento del período original-mente autorizado para el descanso. Se requerirá que las cer-tificaciones de ambos médicos coincidan en sus recomendacio-nes cuando se ordene la reinstalación del paciente al servicio. De igual manera, cuando de las evaluaciones periódicas al pa-ciente se determine que procede su reinstalación al servicio, antes de vencer el período de descanso originalmente autori-zado, también se requerirá que coincidan las recomendaciones de ambos médicos.

*362
Cuando las determinaciones de los médicos no coinci-dan, prevalecerá la de la Junta de Evaluación Médica de la Policía.

(B) En el caso en que la lesión sea certificada por el médico de la Policía y el médico del Fondo del Seguro del Es-tado como grave o leve sea permanente, ambas o por un pe-ríodo prolongado, conforme la definición de dichos términos expuestos en la presente ley, pero que no incapacite al miem-bro de la Fuerza, la Policía de Puerto Rico, en primer lugar se le proveerá acomodo razonable reconociéndosele los derechos conforme a la Ley Pública 101-336 de 26 de julio de 1990, conocida como Americans with Disabilities Act of 1990, según enmendada. La persona concernida tendrá derecho, conforme a su capacidad, en caso de que no cualifique para acomodo razonable en la Policía de Puerto Rico a que se le reubique en cualquier otro puesto en el servicio público, para el cual reúna los requisitos mínimos establecidos para el mismo. Para fines de los procedimientos de reclutamiento y selección, se respe-tarán las disposiciones de personal de las sees. 1301 et seq. del Título 3, conocidas como “Ley de Personal del Servicio Públi-co”, aplicables a cada agencia o administrador individual en particular.
(C) En el caso de lesiones físicas o mentales graves y permanentes que impidan el pleno desempeño del paciente como miembro de la Policía, se procederá con la determinación a esos efectos por los médicos de la Policía, el Fondo del Seguro del Estado y el Sistema de Retiro. Si existen diferencias de opiniones prevalecerá la determinación de la Junta de Evalua-ción Médica. Si dicha Junta de Evaluación determinara que el empleado no está apto para realizar las labores inherentes a su puesto, se procederá con su separación del servicio. Dicha determinación deberá producirse mediante certificación a más tardar sesenta (60) días a partir del momento en que el pa-ciente tramite su solicitud a consecuencia de los padecimien-tos que conlleve la lesión sufrida. (Enfasis suplido y en el original.) 25 L.P.R.A. see. 3117.
En cuanto a la creación de la Junta de Evaluación Médica (Junta), el Art. 19 de la precitada ley, supra,(41) establece que esa Junta se compondrá de un psiquiatra, un psicólogo, un médico especialista en medicina interna, un médico cirujano y un médico especialista en medicina ocu-*363pacional, con no menos de cinco años de experiencia en sus respectivas ramas. Además, señala que la Junta tendrá las facultades y los deberes que le otorga el citado Art. 18, supra, y que “sus decisiones prevalecerán sobre las deter-minaciones de los médicos del Fondo del Seguro del Estado y del Sistema de Retiro. La reinstalación de cualquier miembro de la Fuerza necesitará previa autorización de la Junta de Evaluación Médica”. 25 L.RR.A. see. 3118.
Del lenguaje estatutario anterior se deduce que cuando un agente de la Policía de Puerto Rico sufre un accidente del trabajo, lo debe evaluar primero un médico de la Policía de Puerto Rico y un médico del F.S.E. Ambos médicos deben certificar si el miembro de la Policía de Puerto Rico padece de una condición leve o grave, y si ésta es temporera, permanente o por un período prolongado. Si es una condición temporera, se debe incluir en la certificación el período de descanso recomendado. Se requiere, además, que ambos médicos coincidan en cuanto a si procede la reinstalación del agente, una vez se reponga de su incapacidad. Si no coinciden las determinaciones de los facultativos médicos, prevalecerá la determinación de la Junta, organismo creado por la ley para entender en esos casos.
De otro lado, la Ley de la Policía de Puerto Rico de 1996 dispone que cuando la lesión, certificada como grave o leve, sea permanente, ambas por un período prolongado, pero que no incapacite, se le proveerá acomodo razonable al miembro de la Fuerza. Si no cualifica para acomodo razonable, se le reubicará en cualquier otro puesto del servicio público para el cual reúna los requisitos mínimos establecidos. Finalmente, resta señalar que la propia ley provee para que en caso de que la Junta determine que el miembro de la Policía está incapacitado para el servicio, se le retire con pensión, de acuerdo con las leyes vigentes sobre la materia. Sin embargo, no se deduce de la *364Ley de la Policía de Puerto Rico de 1996, ni de su historial legislativo, que el legislador estableció un término para que los médicos recomienden la separación temporera de un miembro de la fuerza por razón de un accidente del trabajo. No surge del texto de la referida ley ni de su historial legis-lativo, que el Superintendente esté obligado a reservar el empleo del miembro de la Policía o brindar los remedios que se establecen en el Art. 18 de la Ley de la Policía de Puerto Rico de 1996, supra, más allá de los doce meses que establece el Art. 5-A de la Ley del Sistema de Compensacio-nes por Accidentes del Trabajo, supra.
Lo que surge con meridiana claridad del historial legislativo de la Ley de la Policía de Puerto Rico de 1996 fue la intención que tuvo el legislador de dar participación definitiva a los médicos de la Policía para que, en coordinación con los médicos del F.S.E., determinaran el carácter de la enfermedad o lesión que sufre el miembro de la Policía en su trabajo y el procedimiento a seguir para su eventual reinstalación en el empleo. Por eso se estableció que en última instancia, de existir alguna discrepancia entre el criterio del médico de la Policía y el del F.S.E., debe prevalecer la determinación de la Junta. El referido estatuto tuvo el propósito de distinguir y particularizar las circunstancias laborales especiales de los miembros de la Policía de Puerto Rico con relación a otros empleados públicos. La naturaleza de la función de los primeros conlleva ciertos riesgos y responsabilidades que sólo pueden entender a cabalidad los facultativos médicos de la Fuerza Policíaca. (42)
*365La aprobación del Art. 18 de la Ley de la Policía de Puerto Rico de 1996, supra, no tuvo el ánimo ni el propósito de producir la interrupción o paralización del término de caducidad que establece el Art. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra. Los remedios que establece la Ley de la Policía de Puerto Rico de 1996 en cuanto a proveer acomodo razonable, reubicación, período de descanso, retiro con pensión, etc., a los miembros de la Policía de Puerto Rico que sufren un accidente del trabajo, se tienen que atender dentro del período de doce meses que establece el Art. 5-A, supra. El período de doce meses de reserva de empleo que el Superintendente tiene que garantizar a un miembro de la Policía de Puerto Rico que se acoge a los beneficios que establece la Ley del Sistema de Compensaciones por Accidentes del Trabajo comienza a transcurrir desde la fecha del accidente o desde la fecha en que el empleado se reporta al F.S.E. en casos de enfermedades ocupacionales, indepen-*366dientemente de las gestiones que tenga que realizar la Po-licía, según lo establece el Art. 18 de su ley, supra. Este término es de caducidad y, por lo tanto, no está sujeto a interrupción, según lo estableciéramos en Alvira v. SK & F Laboratories Co., supra.(43) El miembro de la Policía de Puerto Rico que se acoja a los beneficios que establece la Ley del Sistema de Compensaciones por Accidentes del Trabajo tiene derecho a ser reinstalado en su puesto sólo si así lo solicita a su patrono dentro del término de quince días de haber sido dado de alta, siempre que no hayan transcurrido doce meses desde la fecha del accidente o desde la fecha en que el empleado se reporta al F.S.E., en casos de enfermedades ocupacionales. El empleado está obligado a solicitar los remedios o beneficios que dispone el Art. 18 de la Ley de la Policía de Puerto Rico de 1996, supra, dentro de esos términos y ajustado a la intención y al propósito que inspiró la aprobación de la Ley del Sis-tema de Compensaciones por Accidentes del Trabajo. Este requerimiento no será legítimo si se realiza después que transcurran doce meses. Así se deduce claramente del pre-citado Art. 5-A.(44)
[21 ] A la luz de lo antes expuesto, es forzoso concluir que el Superintendente no tenía la obligación de reservar el empleo a los peticionarios, en exceso del término de los doce meses que prescribe el Art. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra. Por lo tanto, concluimos que el Superintendente actuó en con-formidad con el ordenamiento jurídico vigente al cesantear *367de su puesto a los peticionarios, una vez transcurrió el tér-mino de reserva de empleo antes aludido.
VI
Por los fundamentos antes expuestos, y expedidos los autos de certiorari solicitados en los tres casos de epígrafe, confirmamos las sentencias que emitió el Tribunal de Cir-cuito de Apelaciones en los casos CC-2002-109 y AC-2002-11. En .cuanto al caso CC-2002-258, revocamos la senten-cia que dictó el foro intermedio apelativo.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.

 Ley Núm. 45 de 18 de abril de 1935 (11 L.P.R.A. sec. 7).


 Ley Núm. 53 de 10 de junio de 1996 (25 L.P.R.A. sec. 3117).


 25 L.P.R.A. sec. 3103.


 Apéndice de la Petición de certiorari, pág. 37.


 íd., pág. 40.


 Íd., págs. 42-43.


 Íd., pág. 30.


 Íd., pág. 20.


 Relación de hechos según relatados en el Informe del Oficial Examinador. Apéndice de la apelación, págs. 52-53.


 Íd., pág. 44.


 Íd., pág. 56.


 Íd., pág. 13.


 Íd.


 Íd., pág. 8.


 Relación de hechos según relatada en el informe emitido por el oficial exa-minador, Apéndice de la Petición de certiorari, pág. 53.


 Apéndice de la Petición de certiorari, pág. 46.


 Íd., pág. 56.


 Íd., pág. 35.


 Íd., pág. 18.


 Íd., pág. 11.


 Según se establece en el Art. 2 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 2, ésta aplica a
"... todos los obreros y empleados que trabajen para los patronos a quienes se refiere el párrafo siguiente, que sufran lesiones o se inutilicen, o que pierdan la vida por accidentes que provengan de cualquier acto o función inherente a su trabajo o empleo y que ocurran en el curso de éste, y como consecuencia del mismo o por enfermedades o muertes derivadas de la ocupación, según se especifican en la see. 3 de este título. Se exceptúan expresamente aquellos obreros y empleados cuya labor sea de carácter accidental o causal y no esté comprendida dentro del negocio, indus-tria, profesión u ocupación de su patrono y, además, aquellas personas que trabajen en sus domicilios.
“Este capítulo por ser de carácter remedial se interpretará liberalmente, y cual-quier duda razonable que en su aplicación surgiere en cuanto a la existencia de relación causal entre el trabajo u ocupación del obrero o empleado y la lesión, inca-pacidad o muerte, o el carácter ocupacional de una enfermedad, deberá resolverse a favor del obrero o empleado, o sus beneficiarios.
“Este capítulo será aplicable a todo patrono que emplee uno o más obreros o empleados comprendidos en el mismo, cualquiera que sea su salario. El Gobierno del Estado Libre Asociado, y los diversos gobiernos municipales, juntas, comisiones, au-toridades, instrumentalidades, corporaciones públicas y agencias del Estado Libre Asociado se considerarán como patronos y como tales serán comprendidos dentro de las disposiciones de este capítulo en cuanto a los obreros, empleados y funcionarios que utilicen.” Véanse, además: Rodríguez v. Méndez & Co., 147 D.P.R. 734, 739 (1999); Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178, 194 (1998).


 Soc. de Gananciales v. Royal Bank de P.R., supra, pág. 199.


 Rivera v. Ins. Wire Prods., Corp., 158 D.P.R. 110 (2002); Rivera v. Blanco Vélez Stores, 155 D.P.R. 460 (2001); García v. Darex P.R., Inc., 148 D.P.R. 364 (1999); Rodríguez v. Méndez & Co., supra, págs. 739-741 y 743; Cuevas v. Ethicon Div. J & J Prof. Co., 148 D.P.R. 839 (1999); Vélez Rodríguez v. Pueblo Int’l, Inc., 135 D.P.R. 500, 513-515 (1994); Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024, 1029-1030 (1994); Carrón Lamoutte v. Compañía de Turismo, 130 D.P.R. 70, 78 (1992).


 Íd.


 Torres v. Star Kist Caribe, Inc., supra; Gámbaro Ramos v. F.S.E., 112 D.P.R. 304, 306 (1982); Ríos Rivera v. Comisión Industrial, 108 D.P.R. 808, 814 (1979); Rivera Rivera v. Comisión Industrial, 101 D.P.R. 712, 717 (1973). Véase, además, el Reglamento sobre Derechos de Obreros y Empleados de la Corporación del Fondo del Seguro del Estado de 9 de agosto de 1989 (11 R.P.R. sec. 300.261).


 Rivera v. Ins. Wire Prods., Corp., supra; Rivera v. Blanco Vélez Stores, supra; Rodríguez v. Méndez & Co., supra, pág. 741; Soc. de Gananciales v. Royal Bank de P.R., supra; Torres v. Star Kist Caribe, Inc., supra; Carrón Lamoutte v. Compañía de Turismo, supra; Santiago v. Kodak Caribbean, Ltd., 129 D.P.E. 763, 770 (1992).


 Art. 1, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1. Véanse, además; Torres v. Star Kist Caribe, Inc., supra, pág. 1029; Rivera v. Ins. Wire Prods., Corp., supra; Rivera v. Blanco Vélez Stores, supra; García v. Darex P.R., Inc., supra; Cuevas v. Ethicon Div. J & J Prof. Co., supra; R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, Ed. Ramallo, 1989, págs. 187-193; R.N. Delgado Zayas, Comentarios sobre el despido del trabajador que ha sufrido un accidente del trabajo, IX (Núm. 33) Rev. Trab. 1 (abril-junio 1981).


 Santos et al. v. Lederle, 153 D.P.R. 812 (2001); Rivera v. Ins. Wire Prods., Corp., supra; Rivera v. Blanco Vélez Stores, supra; García v. Darex P.R., Inc., supra; Cuevas v. Ethicon Div. J & J Prof. Co., supra; Soc. de Gananciales v. Royal Bank de P.R., supra; Alvira v. SK & F Laboratories Co., 142 D.P.R. 803 (1997).


 Rodríguez v. Méndez & Co., supra, pág. 740.


 Véanse, además: Rivera v. Blanco Vélez Stores, supra; García v. Darex P.R., Inc., supra; Soc. de Gananciales v. Royal Bank de P.R., supra, pág. 199; Carrón Lamoutte v. Compañía de Turismo, supra.


 25 Diario de Sesiones de la Asamblea Legislativa 449 (1971).


 Actas del Senado de Puerto Rico 181 (1971).


 1973 Leyes de Puerto Rico 459.


 32 L.P.R.A. secs. 3118-3133.


 Refiérase al historial legislativo de la Ley del Sistema de Compensaciones por Accidentes del Trabajo.


 El período de recuperación se inicia cuando el empleado se presenta para recibir tratamiento luego de ocurrir un accidente del trabajo o cuando se queje por vez primera de alguna condición relacionada con su trabajo. Este período finaliza cuando dan de alta al paciente, ya sea porque esté curado y sin incapacidad, o porque se reconoce que existe una incapacidad permanente que mejorará con tratamiento adicional. El obrero que se encuentre en este período de recuperación inicial, se entiende que está bajo tratamiento médico en el F.S.E. para efectos de la Ley del Sistema de Compensaciones del Trabajo.


 Véanse, además: Rivera v. Blanco Vélez Stores, supra; Cuevas v. Ethicon Div. J & J Prof. Co., supra; Soc. de Gananciales v. Royal Bank de P.R., supra; Carrón Lamoutte v. Compañía de Turismo, supra.


 25 L.P.R.A. sec. 3101 et seq.


 Véase Exposición de Motivos de la referida ley en 1996 Leyes de Puerto Rico 175.


 25 L.P.R.A. sec. 3117.


 25 L.P.R.A. sec. 3118.


 A esos efectos, en el debate para que la Cámara aprobara el Proyecto de la Cámara 2451, que luego se convirtió en la Ley de la Policía de Puerto Rico de 1996 ante nuestra evaluación, el Hon. Pedro Figueroa Costa, representante a la Cámara Baja, expresó lo siguiente:

“Al crear la Junta de Evaluación Médica en la Policía de Puerto Rico lo que se está disponiendo aquí es que la decisión final y firme con relación a si un miembro de la Fuerza puede o no puede mantenerse trabajando como policía, será precisamente de la Policía de Puerto Rico y de esa Junta de Evaluación Médica. Es decir, si el Fondo del Seguro del Estado entiende que ese policía debe continuar bajo trata-
*365
miento, pero la Junta Médica de la Policía lo evalúa directamente o a través de la subcontratación de un especialista o subespecialista, que los puede contratar la Poli-cía de Puerto Rico para que ofrezcan su peritaje en la evaluación de ese caso-, la Junta determina que ese policía está capacitado para prestar servicio como policía, la decisión que prevalecería es la decisión de la Junta de Evaluación Médica de la Policía de Puerto Rico.

... Aquí lo que queremos es la certeza de que los criterios que utiliza el Fondo del Seguro del Estado, o el Sistema de Retiro para evaluar la competencia, la habilidad de un individuo para reinstalarse al servicio público, son unos criterios para el resto de Gobierno distintos a los que se deben utilizar para la Policía de Puerto Rico. Porque tal vez bajo los criterios que utiliza el Fondo del Seguro del Estado se indica que determinado funcionario ejecutivo de una agencia de Gobierno puede volver a trabajar porque su trabajo es en el Departamento del Trabajo, en el Departamento de Estado. Pero en el caso de los policías estamos hablando de aquellos servidores pú-blicos que reciben, por mandato de ley, la autoridad de portar un arma de fuego, la autoridad de portar un rotén y de compeler al orden y la obediencia hasta mediante la violencia cuando sea necesario; estamos hablando de un servidor público con una función de mayor riesgo, no tan sólo a ser agredido, sino a verse obligado a agredir; y en esos criterios, o en ese contexto específico, a quien se le debe delegar la facultad de determinar si un ser humano está capacitado para desempeñar tan grave responsa-bilidad debe ser a una Junta de Evaluación Médica de la Policía de Puerto Rico, que evalúe y resuelva el caso a base de las consideraciones específicas de la naturaleza de la función del policía y de ese ser humano, y las facultades mentales o físicas de ese ser humano ...” (Énfasis suplido.) 7 Diario de Sesiones de la Asamblea Legislativa (Cámara) 203, 209-210 (1996).


 Véanse, además: Santos et al. v. Lederle, supra; Rivera v. Blanco Vélez Stores, supra; Cuevas v. Ethicon Div. J & J Prof. Co., supra; Soc. de Gananciales v. Royal Bank de P.R., supra; Carrón Lamoutte v. Compañía de Turismo, supra.


 Véanse, a los efectos de un análisis más detallado del referido asunto: J.L. Verdiales Morales y J.J. Santiago Meléndez, Reserva de empleo al obrero incapaci-tado por accidente laboral: Requisitos bajo el Artículo 5A de la Ley de Compensacio-nes por Accidentes del Trabajo, 61 Rev. Jur. U.P.R. 59 (1992); L.A. Figueroa Rivera, La reserva de empleo del Artículo 5(A) de la Ley de Compensaciones por Accidentes del Trabajo, 33 (Núms. 2-3) Rev. Der. Pur. 225, 227, 232-233 (1993).